Citation Nr: 1619180	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Propriety of the reduction (from 100 to 60 percent) in the rating for atherosclerotic heart disease, effective July 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's June 2011 VA Form 9 substantive appeal includes his mark of the box indicating that he did not desire a Board hearing in connection with this appeal.  His written remarks on that form asked that VA arrange for a new medical examination (to assist him in his claim to restore a 100 percent rating by attempting to show that the heart disability had not decreased in severity), or to "otherwise [emphasis added] schedule a hearing."  As he was afforded an examination, the Board finds there is no pending request for a hearing in this matter.  (The Board notes that neither the medical evidence nor the Veteran's statements in this case have raised a claim for an increased rating for the heart disability apart from the claim on appeal seeking to restore the 100 percent rating.)


FINDINGS OF FACT

1.  Following an addendum revising/correcting the report of a prior VA examination, a January 2010 rating decision proposed to reduce (from 100 to 60 percent) the rating for the Veteran's atherosclerotic heart disease; he was notified of the proposal by a February 2010 letter; the reduction was implemented (effective July 2010) by an April 2010 rating decision.

2.  The 100 percent rating for the Veteran's atherosclerotic heart disease was not in effect for 5 years, and the reduction of the rating to 60 percent, effective July 1, 2010, was based on an addendum revising/correcting the report of the Veteran's cardiac workload capacity in the December 2008 VA examination report upon which the 100 percent rating had been based.

3.  The Veteran's service connected disabilities are: atherosclerotic heart disease (rated 100 percent disabling prior to July 1, 2010, and rated 60 percent disabling from that date); diabetes mellitus type II (rated 20 percent); peripheral neuropathy of the left upper extremity (rated 10 percent); peripheral neuropathy of the right upper extremity (rated 10 percent); peripheral neuropathy of the left lower extremity (rated 10 percent); and peripheral neuropathy of the right lower extremity (rated 10 percent).

4.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and experience.


CONCLUSIONS OF LAW

1.  The reduction of the rating for atherosclerotic heart disease from 100 percent to 60 percent effective July 1, 2010 did not involve a due process violation, was in accordance with the evidence of record, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code (Code) 7007 (2015).

2.  The schedular requirements for a TDIU are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. §  3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction issue on appeal.

The reduction in the rating was based on an January 2009 addendum correcting information previously presented in a December 2008 VA examination arranged by the RO.  The Board's review of the examination report reveals it to be adequate for rating purposes (including as revised by the addendum).  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the rating reduction issue.

Regarding the TDIU issue, an April 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and informed him of how effective dates of awards are assigned.  A May 2011 statement of the case (SOC) and a December 2015 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in December 2008, January 2009, June 2009, August 2011, September 2011, and March 2015.  The Board notes that the VA examination reports contain sufficient informed discussion of the Veteran's service-connected impairments (including occupational impairment), history, and clinical findings/features of the disabilities to constitute probative medical evidence adequate for the purposes of appellate review in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to a TDIU rating, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Rating Reduction

Initially, the Board notes that while the rating decision on appeal discussed  reduction in terms of there being clear and unmistakable error (CUE) in the January 2009 rating decision that awarded the 100 percent initial rating (i.e., under 38 C.F.R. § 3.105(a)), the reduction was actually completed under 38 C.F.R. § 3.105(e) (based on a reduction being warranted).  The Board notes that despite the confusion in the RO's use of the terminology, the May 2011 statement of the case properly cites 38 C.F.R. § 3.105(e) (and not 38 C.F.R. § 3.105(a)), and the RO completed the procedures and effective date rules for a rating reduction provided under 38 C.F.R. § 3.105(e).

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's atherosclerotic heart disease has been rated under the provisions of 38 C.F.R. § 4.104, Code 7099-7007 (as analogous to hypertensive heart disease).  Under the applicable rating criteria, a 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs (metabolic equivalents) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Code 7099- 7007.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  Here, the April 2010 rating decision resulted in a reduction of the combined rating for service-connected disability from 100 percent to 80 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105(e) apply.

Considering the provisions of 38 C.F.R. § 3.105(e), the rating reduction in this case did not involve a due process violation.  The RO notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level; a February 2010 reduction proposal letter provided such notice.  The February 2010 reduction proposal letter also notified the Veteran the he may request a hearing; the Veteran declined a hearing.  Thereafter, an April 2010 rating decision reduced the heart disease rating from 100 to 60 percent, effective July 1, 2010.

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating was not in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  (The 100 percent rating here was in effect from April 23, 2008 to July 1, 2010.)

The Board finds that the reduction in the heart disability rating from 100 percent to 60 percent, effective July 1, 2010, was supported by the factual record and in accordance with the governing law and regulations, and was proper.  
The RO's initial assignment of a 100 percent disability rating for the Veteran's service-connected heart disability was based upon a December 2008 VA examination report that presented a key finding noted as "Maximum workload: attained: 1.0 METS."  Significantly, a January 2009 addendum (signed by the cardiology staff) attached to the original December 2008 VA examination report states: "Correction: Max Workload: 4.60 METS."

The only indication of record suggesting that the Veteran's heart disability has met the criteria for a 100 percent rating is the original version of the December 2008 VA examination report showing a maximum workload of 1.0 METs.  The Board finds that the January 2009 corrective addendum to this report effectively revises the finding such that the Board finds that the Veteran's maximum workload was not 1.0 METs but, in fact, was 4.60 METs.

There is no probative evidence of record otherwise indicating that the Veteran's maximum workload has been limited to 3 METs or less.  Notably, a March 2015 VA examination report indicates that the Veteran's workload capacity was found to be 7.6 METs upon testing.  There is no probative evidence of record indicating that the heart disability involves congestive heart failure.  Notably, the March 2015 VA examination report specifically indicates that the Veteran has never experienced congestive heart failure.  A September 2011 VA examination report shows that there was no congestive heart failure and that the Veteran's estimated METs based upon his own description of his limitations was "more than 3 to 5."  There is no probative evidence of record indicating that the Veteran's heart disability involves left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Board does not find that the January 2009 addendum revising/correcting the December 2008 VA examination report reflects inspection of the Veteran's disability less thorough than that upon which the 100 percent rating had been based; in fact, the January 2009 addendum presents a correction of the presented finding based upon exactly the same inspection/examination of the Veteran's heart disability.  The basis for the assignment of a 100 percent rating for the heart disability was shown to not exist by the time the RO initiated steps to reduce the rating.  The subsequent evidence, including through the time of the March 2015 VA examination report, continues to show cardiac function without the level of impairment contemplated by a rating in excess of 60 percent.  Therefore, the reduction in the rating was factually warranted and restoration of the 100 percent ratings is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service-connected disabilities are: (1) atherosclerotic heart disease, rated 100 percent prior to July 1, 2010, and 60 percent disabling from that date; (2) diabetes mellitus type II, rated 20 percent; (3) left upper extremity peripheral neuropathy, rated 10 percent; (4) right upper extremity peripheral neuropathy, rated 10 percent; (5) left lower extremity peripheral neuropathy, rated 10 percent; and (6) right lower extremity peripheral neuropathy, rated 10 percent.

For the portion of the period on appeal prior to July 1, 2010, the Veteran is in receipt of a 100 percent rating for atherosclerotic heart disease.  Following the period with a 100 percent rating, the Veteran is in receipt of a 60 percent rating for atherosclerotic heart disease with sufficient additional service-connected disabilities to bring to combined rating to 80 percent.  See 38 C.F.R. § 4.25.  The schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) are therefore met.  The remaining (and dispositive) question is whether the service connected disabilities render him incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

The schedular rating assigned for the Veteran's atherosclerotic heart disease contemplates the quantified limitation of the Veteran's workload / exertional capacity as measured in METs (for the 60 percent rating: greater than 3 METs but not greater than 5 METs resulting in dyspnea) and contemplates symptoms such as dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. § 4.104, Code 7007.

The schedular rating assigned for the Veteran's diabetes mellitus contemplates the requirement for insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Code 7913.

The schedular ratings assigned for the Veteran's peripheral neuropathy of the upper and lower extremities contemplate mild incomplete paralysis (including sensory dysfunction) in each extremity.  38 C.F.R. § 4.124a, Codes 8515 and 8520.

In an April 2008 written statement, the Veteran requested that VA "consider for IU (100%)."  In May 2008, he submitted a VA Form 21-8940 presenting his assertion that his diabetes (including related peripheral neuropathies) and heart disease prevent him from securing any substantially gainful occupation.  He reported that the disabilities first affected his employment in approximately 1988 and that he had not worked full time since 1988.  The Veteran reported that his only employment experience has been as a policeman, and that he had no training or education beyond his completion of four years of high school.  Notably, he wrote on the form: "I have been [illegible] disabled to work due to accident while in TNG in the police department."  [The Board has considered whether the use of "TNG" in this statement was intended to refer to a period of National Guard service, but finds no context, information, or assertion of record to support such an interpretation.]

In June 2008, the Veteran submitted a VA Form 21-527 that refers to his work as a policeman from 1986 to 1988, and states: "I have been unable to work since discharge from police after accident in SVC."  A December 2008 VA examination report shows that the Veteran described retiring in approximately 1988 and "reports that he was pensioned due to an accident (had a fall) in which he suffered trauma to the back."

The December 2008 VA examination report presents the opinion of the examining provider that: "due to his diabetes mellitus, heart and other medical conditions, veteran does not have any disabilities that preclude him from obtaining and securing a gainful employment."  The December 2008 VA examination report notes that "on the basis of history and physical exam findings, veteran seems to have a mental disorder that could be rendering him unable to work."  A separate January 2009 VA psychiatric examination report presents an opinion that the Veteran was "unable to engage[] in gainful activities" in connection with his psychiatric symptoms (fwhich are not service-connected).

A June 2009 VA peripheral nerves examination report shows that the Veteran had no more than "moderate" functional impairment associated with his peripheral neuropathy with regard to physically involved activities such as sports, exercise, and chores; he had no more than "mild" functional impairment otherwise associated with the peripheral neuropathy.  The Veteran described being unable to walk long distances due to pain and numbness in his feet as well as cramps and tinging in his lower extremities and balance problems.

An August 2011 VA examination report documents that the Veteran reported having worked as a state policeman for two years, retiring due to "physical problem," specifically a "back condition."  The Veteran reported having no problems with peripheral neuropathy during his time working prior to his retirement in 1988, but the report indicates that his peripheral neuropathy now manifested in "severe" impairment of activities such as dressing and grooming.  The report notes that the Veteran complained of cramps and pain in the arms and legs that had progressed, with worst symptoms during cold exposure and rainy days.

A September 2011 VA examination report shows that the effect of "diabetes (and all diagnosed complications) on functionality in usual occupation" was "decreased stamina, numbness in arms and legs," in addition to "pain."  This report indicates that the Veteran described his employment as a policeman concluding due to "psychiatric problem" or "nervous condition."  The report also indicates that the functional impact of the Veteran's heart disability may require that he be assigned different duties, experience increased tardiness and absenteeism, fatigue, dyspnea, decreased stamina, and episodes of chest tightness along with pain and weakness or fatigue.
The Board notes that Veteran's March 2015 VA examination report evaluating his heart disability indicates that he had a workload capacity of 7.6 METs and presents the examiner's specific opinion that the Veteran's heart disability does not impact his ability to work.  The fact that the Veteran's occupational function is significantly impaired by his service-connected disabilities is clear, and this fact is contemplated in the 80 percent combined disability rating in effect.  The evidence of record does not otherwise suggest that the Veteran has been rendered unemployable due to his service-connected disabilities, considered alone.  His statements have generally indicated that his employment ceased when he was forced to retire due to an accident resulting in a back injury while he was working or training as a policeman approximately 20 years following his separation from military service.  Service connection is not in effect for any disability associated with the cited back injury, and no claim to establish service connection for the back disability has been raised by the description of an injury during the Veteran's work as a policeman in 1988.  Thus, entitlement to TDIU cannot be established on the basis of the reported back injury.

The evidence of record indicates that the Veteran maybe unemployable due to psychiatric disability.  However, service connection is not in effect for any psychiatric disability at this time.  The Veteran's prior claim seeking to establish service connection for a psychiatric disability was adjudicated and denied by the RO in a July 2009 rating decision; that claim is not on appeal or otherwise pending at this time.  Thus, entitlement to TDIU cannot be established on the basis of the Veteran's psychiatric disability.

TDIU may only be established in this case on the basis of impairment from the Veteran's service-connected disabilities.  The medical evidence and medical opinions indicate that the Veteran's service-connected disabilities do not preclude him from obtaining and securing a gainful employment.  The medical evidence describes limitations upon the Veteran's effectiveness in certain types of occupational activities, particularly those that may involve physical exertion, but the evidence does not show that the Veteran would be unable to maintain any employment consistent with his education and experience due to his service-connected disabilities considered alone.
The Board finds that the preponderance of the probative evidence weighs against finding that the service-connected disabilities, considered alone, render the Veteran unemployable.  While he meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), the Board nevertheless finds that the evidence of record fails to show that his service-connected disabilities have precluded him from securing or following a substantially gainful occupation consistent with his work history and education at any time during the pendency of the instant claim.

The Board concludes that the findings and opinions of the VA medical professionals addressing the impact of the Veteran's service-connected disabilities on his employment (without regard to age or nonservice-connected disabilities) to be entitled to more probative weight than his subjective allegations presented with this claim.  The opinions and findings by medical professionals (who are competent to provide them), reflect familiarity with the entire record, and are informed by clinical test results and direct inspection of the Veteran.  There is no medical evidence presenting indications of service-connected impairment rendering the Veteran unemployable, and the Board finds no medical opinion of record supporting the claim for TDIU.  The Board finds that the VA medical opinions weighing against an award of TDIU are uncontradicted and persuasive.

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected heart disability, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  Rather, the evidence of record shows that, while the Veteran is limited in the type of employment he can obtain due to his service-connected disabilities, but he is able to gain and maintain employment despite these disabilities.  In essence, the evidence shows that, although the Veteran's service-connected disabilities result in significant industrial impairment, as reflected by his combined disability rating of 80 percent, he is not so impaired as to be entirely unable to secure or maintain gainful employment as a result of these disabilities.

The Board finds it noteworthy that on multiple occasions throughout the claims file, the Veteran related his retirement from his job as a policeman to his physical injury (back condition) during a work-related incident.  He has also attributed his retirement to a psychiatric disability.  Regardless of whether one or both of these disabilities rendered him unemployable in the past and/or currently, neither disability is service-connected and thus neither may be considered in assessing entitlement to a TDIU rating.

Finally, the Board acknowledges the Veteran's contentions that he is unable to work as a result of his service-connected disabilities.  Significantly, however, he has provided no explanation or rationale as to how his service-connected disabilities manifest in such functional impairment as to make him incapable of performing the mental acts required by employment.  Moreover, he has submitted no other evidence supporting his contention that service-connected disabilities manifest in functional impairment of such nature and severity as to render him unemployable.  The competent medical evidence describing the functional impairment associated with the Veteran's service-connected disabilities does not indicate the presence of such functional impairment that would appear sufficient to render the Veteran unemployable.  The Board finds the medical evidence with competent assessments of the Veteran's functional impairments specific to the service-connected disabilities to be more probative in this matter than the Veteran's opinion that his service-connected disabilities manifest in functional impairment of such nature and severity as to render him unemployable.

Based on the foregoing, the Board concludes that the extent of impairment due to service-connected disabilities shown by the most probative evidence does not render the Veteran unemployable.  The Board concludes that the Veteran's service-connected heart disability, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities have not been shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  Moreover, no medical professional has indicated that the Veteran's service-connected heart disability, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities manifest in functional impairments that would preclude him from securing or following all types of substantially gainful occupation.  In the absence of any evidence identifying unusual or exceptional circumstances beyond that which is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence in this case is against the claim.  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). Therefore, entitlement to a TDIU rating must be denied.


ORDER

The appeal challenging the propriety of the reduction in the rating for atherosclerotic heart disease from 100 to 60 percent effective July 1, 2010, is denied.

The appeal seeking a TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


